         Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARGARET COURTNEY KERN and
ESTATE OF CRAIG KERN,

                       Plaintiffs,                          CIVIL ACTION
                                                            NO. 20-03105
          v.

LISA BERRONE QUINN and EDWARD
QUINN,

                       Defendants.


PAPPERT, J.                                                            February 18, 2021

                                     MEMORANDUM

       Margaret Courtney Kern sued her parents, Lisa Berrone Quinn and Edward

Quinn, in the Eastern District of Pennsylvania in June of 2020. (Compl. ¶¶ 1, 3, 4, 6,

ECF No. 1.) Defendants move to dismiss the Complaint under Rule 12(b) for lack of

personal jurisdiction, lack of subject-matter jurisdiction and insufficient service of

process. (Mot. to Dism. 1, ECF No. 4-1.) The Court grants the Motion because it lacks

personal jurisdiction over Defendants.

                                             I

       Kern lives in Paoli, Pennsylvania and claims that her parents live in Litchfield

Park, Arizona, though they insist they have resided in Panama since 2017. (Compl. at

¶¶ 1–4); (Mot. to Dism. at 4.) Kern alleges that beginning around March of 2017 her

parents engaged in a series of actions to interfere with her marriage and her custody of

her two children. See (Compl. at ¶¶ 6, 9, 20). Although the Complaint lacks clarity and

specificity, to the best of the Court’s understanding all of the conduct alleged in the

Complaint occurred in Arizona or Panama. The Complaint references Pennsylvania

                                             1
          Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 2 of 7




only three times: (1) to establish Plaintiff’s residence; (2) to explain that Plaintiff’s first

child was born in Pennsylvania and lived there for six years before moving to Arizona

then Panama; and (3) to claim that Kern wanted her deceased husband’s estate to

adopt her first-born son under Pennsylvania or Arizona law. (Id. at ¶¶ 5, 13, 15.)

       Defendants move to dismiss the Complaint, arguing, inter alia, that the Court

lacks personal jurisdiction over them. (Mot. to Dism. at 6–9.) They contend that none

of the conduct alleged in the Complaint occurred while they or Kern were in

Pennsylvania and that neither they nor Kern lived in Pennsylvania at the time. (Id.)

Plaintiff’s lone response to these claims is that Defendants have maintained contact

with her in Pennsylvania through phone calls, text messages and e-mails during this

litigation. See (Resp. to Mot. ¶ 3, ECF No. 7-1); (Certification of Kern ¶ 6, ECF No. 7-2).

                                               II

       In reviewing a motion to dismiss for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2), a court “must accept all of the plaintiff’s allegations as

true and construe disputed facts in favor of the plaintiff.” Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 368 (3d Cir. 2002). If no evidentiary hearing is held on the motion

to dismiss, the plaintiff need only make a prima facie showing of personal jurisdiction.

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). A plaintiff

satisfies this prima facie standard by presenting facts that, if true, would permit the

Court to exercise personal jurisdiction over the defendant. Action Mfg. Co. v. Simon

Wrecking Co., 375 F. Supp. 2d 411, 418–19 (E.D. Pa. 2005).

       However, when a defendant challenges a court’s personal jurisdiction, the

plaintiff must then establish its existence. O’Connor, 496 F.3d at 316. The plaintiff



                                               2
           Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 3 of 7




“bears the burden of establishing with reasonable particularity sufficient contacts

between the defendant and the forum state.” Provident Nat’l Bank v. California Fed.

Sav. & Loan Assoc., 819 F.2d 434, 437 (3d Cir. 1987) (citing Gehling v. St. George’s Sch.

of Medicine, Ltd., 773 F.2d 539 (3rd Cir. 1985)). “To meet this burden, the plaintiff

must establish either that the particular cause of action sued upon arose from the

defendant’s activities within the forum state (‘specific jurisdiction’) or that the

defendant has ‘continuous and systematic’ contacts with the forum state (‘general

jurisdiction’).” Id. (citation omitted). The plaintiff may not “rely on the bare pleadings

alone in order to withstand a defendant’s . . . motion to dismiss” for lack of personal

jurisdiction; instead, the plaintiff must present “competent evidence,” such as sworn

affidavits, to support its jurisdictional allegations. Action Mfg., 375 F. Supp. 2d at 418.

The plaintiff must respond to the defendant’s motion with “actual proofs”; “affidavits

which parrot and do no more than restate [the] plaintiff’s allegations . . . do not end the

inquiry.” Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66, n.9 (3d Cir.

1984).

         Under Federal Rule of Civil Procedure 4(k), a district court typically exercises

personal jurisdiction according to the law of the state where it sits. See O’Connor, 496

F.3d at 316. Pennsylvania’s long-arm statute permits courts to exercise personal

jurisdiction “to the fullest extent allowed under the Constitution of the United States

and . . . based on the most minimum contact with this Commonwealth allowed under

the Constitution of the United States.” 42 PA. C.S.A. § 5322(b). To exercise personal

jurisdiction over the Defendants, the Court must therefore determine whether, under

the Due Process Clause, the Defendants have “certain minimum contacts



                                              3
         Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 4 of 7




with . . . [Pennsylvania] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” O’Connor, 496 F.3d at 316–17

(citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

                                            III

      Defendants support their Motion with certifications in which they attest that

they have not resided in Pennsylvania since 2015 and do not maintain continuous,

substantial or systemic contacts with Pennsylvania. (Certification of Lisa Berrone

Quinn ¶¶ 9–15, ECF No. 4-4); (Certification of Edward Quinn ¶¶ 9–15, ECF No. 4-5.)

Edward Quinn notes that, although he occasionally travelled to Pennsylvania for

business in the past, he has not done so in the last two years. (Certification of Edward

Quinn at ¶ 11.)

      Instead of “establishing with reasonable particularity sufficient contacts between

the defendant and the forum state,” Kern’s Complaint and certification undermine the

Court’s exercise of personal jurisdiction over Defendants. Provident Nat’l Bank, 819

F.2d at 437. She insists that Defendants are not residents of Pennsylvania and makes

no effort to claim that any of the conduct in the Complaint occurred in Pennsylvania.

See (Compl. at ¶¶ 3–4); (Certification of Kern at ¶ 3). To support personal jurisdiction,

Kern claims only that she has “received many phone calls and texts from Edward

Quinn and Lisa Quinn, many of which referenced the lawsuit.” (Certification of Kern at

¶ 6.) Those minimal contacts, apparently received after commencement of this case,

cannot establish either general or specific personal jurisdiction over Defendants.

Allowing Kern to maintain this suit against Defendants in Pennsylvania would “offend




                                            4
          Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 5 of 7




traditional notions of fair play and substantial justice.” O’Connor, 496 F.3d at 316

(citation omitted).

                                              IV

       “Whenever a civil action is filed in a court . . . and that court finds that there is a

want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action

or appeal to any other such court in which the action or appeal could have been brought

at the time it was filed.” 28 U.S.C. § 1631. “Normally transfer will be in the interest of

justice because dismissal of an action that could be brought elsewhere is time-

consuming and justice-defeating.” Lawman Armor Corp. v. Simon, 319 F. Supp. 2d 499,

507 (E.D. Pa. 2004). Despite this general rule, transfer is not in the interest of justice

in this case. For one, Kern’s Complaint and certification do little to show where

personal jurisdiction over Defendants would exist for these claims. Defendants

certified that they have lived in Panama—not Arizona—since 2017. (Certification of

Lisa Berrone Quinn at ¶¶ 6–8, 16); (Certification of Edward Quinn at ¶¶ 6–8, 16.) Kern

offers no evidence to rebut these claims. Instead, she states without any factual

support that: “It seems to be clear that the Defendants are citizens of Arizona. As the

address at 13271 West Monterey Way, Litchfield Park, Arizona 85340, is the home and

main residence of the Defendants.” (Resp. to Mot. at ¶ 4.) She attempts to support this

conclusion by saying that Defendants’ daughter has lived at the 13271 West Monterey

Way home for “a substantial period of time.” (Id.) But the fact that Defendants’ adult

daughter lives at that address does not mean Defendants do. Finally, she claims

Defendants’ business “was formed in Arizona.” (Id.) Needless to say, where




                                               5
          Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 6 of 7




Defendants once formed a business is irrelevant to the issue of where they currently

live.

        Kern’s Complaint also does little to suggest that a significant portion of the

conduct forming the basis for her claims occurred in Arizona. The allegations in the

Complaint lack specificity, making it difficult for the Court to determine whether the

Defendants’ alleged actions occurred in Arizona, Panama or somewhere else. For

example, Kern claims that in June of 2017 she gave in to Defendants’ demands and

sought a protective order against her husband. (Compl. at ¶ 6.) She alleges that the

Tempe Arizona Police Department investigated her claims, suggesting she was in

Arizona at the time. (Id.) Then around October of 2017, Kern appears to have joined

her parents in Panama. (Id.) After that, her only contact with Arizona appears to

have occurred in March of 2018 when she returned to face trial for making false

allegations against her husband. (Id. at ¶ 8.) The Complaint’s vague allegations

prevent the Court from concluding with any certainty that personal jurisdiction over

Defendants exists in Arizona.

        Finally, transferring this case is not in the interest of justice because Kern has

not even properly served Defendants. Kern attempted service on Defendants on

October 9, 2020, one hundred and five days after filing the Complaint. See (ECF Nos.

1–3). She provides no explanation for this late service attempt. See Fed. R. Civ. P. 4(m)

(“If a defendant is not served within 90 days after the complaint is filed, the court—on

motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified

time.”). Even if her attempted service were timely, she failed to adequately serve



                                              6
         Case 2:20-cv-03105-GJP Document 8 Filed 02/18/21 Page 7 of 7




Defendants in Arizona. Rule 4(e)(2) provides that an individual may be served in the

United States by: “(A) delivering a copy of the summons and of the complaint to the

individual personally; (B) leaving a copy of each at the individual’s dwelling or usual

place of abode with someone of suitable age and discretion who resides there; or (C)

delivering a copy of each to an agent authorized by appointment or by law to receive

service of process.” Kern’s process server attempted service on Defendants’ daughter at

her home. (ECF Nos. 2–3.) That daughter explained that Defendants live in Panama

and “only reside at [that] house for a month or two out of the year.” (Id.) Kern fails to

establish that the Defendants live at that address or that they authorized their

daughter to receive service on their behalf.

      Although the Court will not transfer this case it will dismiss the Complaint

without prejudice, so Kern is free to pursue her claims in a proper forum.

      An appropriate order follows.


                                                       BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                       ___________________________
                                                       GERALD J. PAPPERT,




                                               7
